     Case 2:19-cv-01412-KJM-KJN Document 8 Filed 08/23/19 Page 1 of 2

 1   TAXIARCHIS HATZIDIMITRAIDIS
     thatz@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10    DESHANIQUE C. WEBB and                        Case No. 2:19-cv-01412-KJM-KJN
      DEVANTE A. CROWELL,
11                                                  NOTICE OF SETTLEMENT
                         Plaintiffs,
12
             v.
13

14    RUDOLPH INCORPORATED.,
15                       Defendant.
16

17          PLEASE TAKE NOTICE DESHANIQUE C. WEBB and DEVANTE A. CROWELL
18
     (“Plaintiffs”), hereby notifies the Court that the Plaintiffs and Defendant, have settled all claims
19
     between them in this matter and are in the process of completing the final closing documents and
20
     filing the dismissal. The Parties anticipate this process to take no more than 60 days and request
21

22   that the Court retain jurisdiction for any matters related to completing and/or enforcing the

23   settlement. The Parties propose to file a stipulated dismissal with prejudice with 60 days of

24   submission of this Notice of Settlement and pray the Court to stay all proceedings until that time.
25
     Respectfully submitted this 23rd day of August 2019.
26

27

28
                                                       1
     Case 2:19-cv-01412-KJM-KJN Document 8 Filed 08/23/19 Page 2 of 2

 1                                                          s/ Taxiarchis Hatzidimitriadis
                                                            Admitted Pro Hac Vice
 2                                                          Taxiarchis Hatzidimitriadis
 3                                                          Sulaiman Law Group, Ltd.
                                                            2500 South Highland Avenue, Suite 200
 4                                                          Lombard, IL 60148
                                                            (630) 575-8181
 5                                                          thatz@sulaimanlaw.com
                                                            Attorney for Plaintiff
 6

 7                                     CERTIFICATE OF SERVICE

 8             I hereby certify that I today caused a copy of the foregoing document to be electronically

 9   filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
10
     record.
11

12                                                          s/ Taxiarchis Hatzidimitriadis
                                                            Taxiarchis Hatzidimitriadis
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
